NUMBER 13-14-00606-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


CRISTINA CASTAÑEDA                                                          Appellant,

                                           v.

DANNETTE ZUNIGA,                                                            Appellee.


                 On appeal from County Court at Law No. 2
                        of Hidalgo County, Texas.



                                     ORDER
    Before Chief Justice Valdez and Justices Benavides and Perkes
                           Order Per Curiam
      This matter is before the Court on appellant’s brief. After due consideration of the

pleadings on file in this matter, the Court has determined that additional briefing is

necessary. Accordingly, the Court hereby requests supplemental briefing from appellant,

Cristina Castañeda, on all three issues presented in her brief. See TEX. R. APP. P. 38.7

(“A brief may be amended or supplemented whenever justice requires, on whatever terms
the court may prescribe.”); see also id. R. 38.1(i) (“The brief must contain a clear and

concise argument for the contentions made, with appropriate citations to authorities and

to the record.”). Appellant’s supplemental brief shall be filed within fifteen days from the

date of this order, and appellee’s supplemental brief, if any, shall be filed within fifteen

days thereafter.

       IT IS SO ORDERED.

                                                                      PER CURIAM


Delivered and filed the
6th day of August, 2015.




                                             2